USCA4 Appeal: 22-6425      Doc: 6        Filed: 08/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6425


        NAJIA RAHMANI,

                            Plaintiff - Appellant,

                     v.

        PAUL BURNETT, Guardian & Conservator; WOODS COVE ASSISTED LIVING,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Michael Stefan Nachmanoff, District Judge. (1:21-cv-01356-MSN-JFA)


        Submitted: August 18, 2022                                        Decided: August 23, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Najia Rahmani, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6425      Doc: 6         Filed: 08/23/2022      Pg: 2 of 2




        PER CURIAM:

               Najia Rahmani filed a notice of appeal on April 7, 2022, in her closed case seeking

        to terminate a guardian’s appointment.        However, Rahmani failed to designate an

        appealable judgment or order in her notice of appeal or informal brief. See Fed. R. App.

        P. 3(c)(1)(B). Because it is impossible to ascertain the order that Rahmani wishes to appeal,

        we dismiss the appeal for lack of jurisdiction. See Jackson v. Lightsey, 775 F.3d 170, 176-

        77 (4th Cir. 2014). We also deny her motion for appointment of counsel. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                       DISMISSED




                                                     2